In the Supreme Court of Georgia



                                Decided: May 3, 2021


               S21A0324. THE STATE v. THOMAS.
               S21X0325. THOMAS v. THE STATE.

     NAHMIAS, Presiding Justice.

     Tyler Thomas was convicted of malice murder and a firearm

crime in connection with the fatal shooting of Ashley Brown during

a planned drug deal. The trial court granted Thomas’s motion for

new trial, however, ruling that the State violated Brady v.

Maryland, 373 U.S. 83 (83 SCt 1194, 10 LE2d 215) (1963), by failing

to disclose a deal between the State and its witness Jaleesa Glenn.

On appeal, the State argues that the order granting a new trial

should be reversed, while Thomas argues in his cross-appeal that

the evidence presented at his trial was legally insufficient to support

the jury’s guilty verdicts, so a re-trial should be barred by double

jeopardy. We reject the arguments in both cases and affirm the trial
court’s grant of a new trial. 1

                                  The Trial

      1. The evidence presented at Thomas’s trial showed the

following. Ricardo Thomas, Thomas’s co-indictee and cousin,

provided much of the evidence about the events surrounding the

shooting, testifying as follows. On June 22, 2013, Ricardo, who was

a drug dealer, arranged for his friend Brown to buy more than nine



      1  The crimes occurred on June 22, 2013. In February 2014, a Fulton
County grand jury indicted Thomas and Ricardo Thomas for malice murder,
two counts of felony murder, aggravated assault, attempted armed robbery,
and possession of a firearm during the commission of a felony. Ricardo was also
indicted for a third count of felony murder and possession of a firearm by a
convicted felon. Thomas was tried first, from May 8 to 12, 2017. Ricardo
testified at Thomas’s trial without a deal with the State. The jury found
Thomas guilty of malice murder, felony murder based on aggravated assault,
aggravated assault, and possession of a firearm during the commission of a
felony. The jury found him not guilty of attempted armed robbery and felony
murder based on that crime. The trial court sentenced Thomas to serve life in
prison for malice murder and five consecutive years for the firearm count. The
felony murder count based on aggravated assault was vacated by operation of
law, and the aggravated assault count was merged. Shortly after Thomas’s
trial, Ricardo pled guilty to involuntary manslaughter and was sentenced to
serve three years in prison (which amounted to time served) and seven years
on probation.
       Thomas filed a timely motion for new trial, which he amended with new
counsel in July 2018 and again two more times in November 2019. After an
evidentiary hearing, the trial court granted the motion in September 2020. The
State then filed a timely notice of appeal, and Thomas filed a timely notice of
cross-appeal. The cases were docketed to the term of this Court beginning in
December 2020 and were orally argued on February 2, 2021.
                                      2
ounces of cocaine from Thomas for more than $10,000. Ricardo

communicated with Thomas and Brown by cell phone throughout

the day to arrange the drug deal as he traveled from Carrollton,

where he and Thomas lived, to Atlanta, where Brown was staying.

Between 1:00 and 2:00 p.m., Melvin Thomas, Jr., another cousin who

also lived in Carrollton, picked up Ricardo to drive to see a car show

at the World Congress Center in Atlanta. After first stopping at the

house of Melvin’s mother in Riverdale, Ricardo and Melvin got to

downtown Atlanta around 5:00 or 6:00 p.m., but they missed their

exit several times and were not able to make it to the show. Instead,

they went to an Applebee’s restaurant in Atlanta, arriving there

around 7:00 p.m.

     After dinner, Ricardo and Melvin went to some apartments

close by, where they stayed for 30 to 45 minutes and met and talked

to Thomas. Then Thomas left to get cocaine for the deal, and Ricardo

and Melvin went to a nearby McDonald’s restaurant, where Ricardo

met Brown, who was driving a burgundy Cadillac Escalade. After

about 10 minutes at McDonald’s, Melvin left. Brown then drove

                                  3
Ricardo to a gas station about 15 minutes away. While there,

Ricardo talked on the phone with Thomas, who told them to meet

him at the Dogwood Apartments, which were about 10 minutes

away.

     As Ricardo and Brown were nearing the apartment complex,

Thomas called Ricardo and gave him further instructions, including

telling him to back into a certain parking spot near the back of the

complex. Thomas was already there, in the driver’s seat of a maroon

Nissan Altima that belonged to his girlfriend Jaleesa Glenn; a man

Ricardo had heard people call “Turtle” was in the car too. Thomas

got out of the Altima and into the back passenger’s side of the

Escalade, sliding toward the middle; Turtle stayed in the Altima. In

the Escalade, Ricardo asked Thomas if the cocaine was “clean”;

Thomas said that it was. Brown and Thomas exchanged brief

greetings. Then Thomas suddenly pulled out a gun, pointed it at

Brown, and told Brown to “[g]ive it up.” Brown moved toward the

driver’s door as Ricardo jumped out of the car and ran away. As he

ran, he heard two or three gunshots come from inside the Escalade.

                                 4
He looked back and saw Turtle get out of the Altima. Ricardo heard

more gunshots, which sounded like they were coming from outside

the Escalade. Ricardo then saw the Altima pull out of the apartment

complex with the Escalade following it.

      Ricardo walked away from the apartment complex and called

Thomas and Brown, but neither man answered. Then Thomas called

Ricardo, asked if he was all right, and told him not to say anything.

Ricardo called yet another cousin to get a ride back to Carrollton.

Ricardo next saw Thomas about two weeks after the shooting.

Thomas again told Ricardo not to say anything about what

happened, threatening to put out an order for Ricardo to be shot if

he said anything. Thomas also told Ricardo that Brown’s Escalade

had hit and damaged the Altima on the back right side. 2


      2 At some point, Thomas also told Ricardo to say that Ricardo and Brown
had been trying to buy some marijuana and were robbed by someone else when
Brown was killed. That is the story Ricardo told when he was contacted in
August 2013 by the lead detective investigating Brown’s murder. Ricardo also
agreed to meet the detective three days later, but did not show up. Ricardo,
who was on probation for possession of marijuana, was then arrested for a
probation violation based on his admission that he had participated in a drug
deal. After discussing his situation with his attorney, Ricardo again spoke with
the detective, giving a story generally consistent with his trial testimony.

                                       5
      Other evidence presented at trial provided additional details

about Brown’s murder and some corroboration of Ricardo’s

testimony. A witness testified that “towards 11 o’clock” on the night

of the murder, Brown’s Escalade crashed into a house a few miles

away from the Dogwood Apartments. When the police arrived there,

the car’s engine was still running, and Brown was dead in the

driver’s seat. The back driver-side window was broken; the lack of

glass near the window indicated that it had been broken at a

different location. The medical examiner who conducted Brown’s

autopsy testified that Brown had been shot five times, causing his

death, and the trajectory of all of those shots was consistent with the

shots coming from the back seat area of the car while Brown was in

the front seat. Bullets and cartridge cases found in Brown’s body, in




Ricardo did not mention “Turtle,” however, until a later interview that he had
with an investigator for the district attorney’s office, and “Turtle” was never
further identified. Ricardo also did not mention the damage to the Altima to
the detective; it is not clear if he mentioned the damage in his interview with
the investigator. Ricardo testified that he did not have a deal with the State
for his testimony, although he admitted that he was hoping that the State
would help with his pending charges based on his testimony.

                                      6
his Escalade, and in the Dogwood Apartments parking lot indicated

that at least two guns were used in the shooting. 3 The police also

found broken tinted window glass in the parking lot in a location

that, if the Escalade were backed into the parking spot, was

consistent with the broken back window on the Escalade. 4

      Melvin testified that between 2:00 and 3:00 p.m. on the day of

the car show, he called Ricardo and then picked him up to drive to




      3  Multiple .32-caliber bullets and cartridge cases and .380 bullets and
cartridge cases as well as two lead cores were found. A firearms examiner
testified that the bullets of matching caliber were fired from the same gun and
the cartridge cases of matching caliber were fired from the same gun, but she
could not say whether the matching-caliber bullets and cartridge cases were
fired from the same gun. Also, she could not determine what gun fired the two
lead cores. Thus, she concluded that at least two but as many as six guns were
used.
       4 The lead detective testified that there was also a pile of clear glass,

which was consistent with the tail light of a vehicle, found at a different place
in the parking lot. The State argued in closing that this glass was from the
damage Brown’s Escalade caused to the rear of the Altima. There was,
however, no evidence that the glass came from the Altima or even that the
damage to the rear of the Altima included any broken glass. At the motion for
new trial hearing, Thomas presented evidence that the Altima’s tail light was
plastic, not glass; that it was not broken in the crash on the night of the
murder; and that the Altima had no broken glass of any kind that night. After
this evidence was presented, the State conceded in a post-hearing brief that
the inference that the glass found in the parking lot was from the Altima had
been proven incorrect.

                                       7
Atlanta to go to the show.5 They first went to Melvin’s mother’s

house in Riverdale, and then, after they missed the exit for the car

show several times, they went to Applebee’s for dinner. They then

met with Thomas briefly at some apartments,6 before Ricardo and

Melvin went to McDonald’s, where Ricardo met with a man in a

maroon Escalade and Melvin left. Melvin did not see Ricardo or

Thomas again that evening.

     Glenn testified that she and Thomas were “old friends” and

that she let Thomas borrow her Altima on the day of the murder. He

took the car late in the evening and returned it the next morning.

When he returned it, the car had been damaged on the back right

side. Thomas told her that a motorcycle had hit him and that she

should file a report falsely telling the police and her insurance

company that she had been involved in a hit and run. She did that,




     5  Melvin did not remember what day the car show was, and the State did
not present any evidence other than Ricardo’s testimony that the show was on
the day of the murder.
      6 Melvin testified that they were at the apartments for 35 to 40 minutes

before Thomas arrived, and they spoke with him for only 5 to 10 minutes.

                                      8
and her insurance company paid for the car repair.

      The first 911 call related to the murder was received at 11:25

p.m. on June 22, 2013.7 Ricardo’s cell phone records showed that at

11:27 and 11:34 p.m. that night, his phone was near the Dogwood

Apartments. The records also showed that between noon and 9:00

p.m. on June 22, Ricardo’s phone made or received 82 calls,

including 13 with Thomas’s phone and 10 with Brown’s phone. In

the hours leading up to the murder – between 9:00 p.m. and 11:23

p.m. – Ricardo’s phone made or received 53 more calls, including 18

with Thomas’s phone and five with Brown’s phone. The call at 11:23

p.m. was made by Ricardo’s phone to Thomas’s phone but lasted zero

seconds. The next and final call between their phones that night was

a call Thomas’s phone made to Ricardo’s phone at 11:34 p.m.; it

lasted one minute and five seconds. 8 No evidence was presented



      7 It is not clear from the record if this 911 call was the call made by a
witness who heard gunshots at the Dogwood Apartments or the call made by
the witness who saw Brown’s Escalade crash a few miles away.
      8 The phone records do not appear to support Ricardo’s testimony that

he also called Brown shortly after the shooting; the last call on June 22 between
their phones was a call from Brown’s phone to Ricardo’s phone at 10:41 p.m.

                                       9
about the location of Thomas’s cell phone or of any calls between

Thomas’s and Brown’s phones. 9

      On November 18, 2013, about five months after the murder,

Thomas was arrested at a gas station in Carrollton. Numerous

vehicles driven by law enforcement officers from the Carrollton

Police Department, Carroll County Sheriff’s Office, and the United

States Marshals Service followed Thomas into the gas station and

tried to box in his car. Thomas began to drive away, hitting a

pedestrian in the process. Officers then rammed Thomas’s car and

arrested him.10

      Thomas did not testify at his trial. His defense was that the

State’s case rested on Ricardo’s accomplice testimony, which had not

been sufficiently corroborated.11 Thomas was ultimately convicted of


that lasted three minutes and 55 seconds. The next call between their phones
was made from Ricardo’s phone to Brown’s phone at 3:13 a.m. the next day.
       9 The trial court had granted a pretrial motion to suppress Thomas’s cell

site location data.
       10 This arrest process took about 15 seconds. Most of the law enforcement

vehicles were unmarked, but at least one of them was a marked Carrollton
County Sheriff’s car, and at least two of them had blue lights illuminated.
       11 When Thomas’s counsel moved for a directed verdict on this basis at

the close of the State’s evidence and again at the close of all the evidence, the

                                       10
malice murder and a firearm charge.

                  The Motion for New Trial Proceeding

      2. In his motion for new trial as amended, Thomas alleged that

the State violated his right to due process under Brady by not

disclosing a deal between the State and Glenn. He also argued that

the evidence presented at his trial was insufficient to support his

conviction because Ricardo’s testimony was not sufficiently

corroborated as required by OCGA § 24-14-8, which says: “The

testimony of a single witness is generally sufficient to establish a

fact. However, in certain cases, including . . . felony cases where the

only witness is an accomplice, the testimony of a single witness shall

not be sufficient.” 12


trial court said, respectively, that this was a “close case” and a “very, very close
question,” but ultimately decided that it was up to the jury and denied the
motions. The trial court instructed the jury on the requirement of OCGA § 24-
14-8 that accomplice testimony must be corroborated.
       12 Thomas also raised a claim of ineffective assistance by his trial

counsel, which the trial court ruled was another ground for granting a new
trial. Although the State challenges this ruling on appeal, we do not address it
because we affirm the new trial order based on the Brady holding. Thomas also
raised a number of other arguments in his motion for new trial that the trial
court considered and rejected. He does not challenge any of those rulings in his
cross-appeal.

                                        11
      At the hearing on the motion, Glenn testified as follows. At the

time of Thomas’s trial, she had a pending shoplifting charge from

Carroll County, which would be a felony because of her prior

shoplifting convictions. 13 The prosecutor who tried Thomas’s case,

Fulton County Assistant District Attorney Adam Abbate, came to

her house with an investigator about two weeks before the trial to

ask about her Altima. 14 Glenn told Abbate that she did not

remember if Thomas had the Altima on the night of the murder.

Abbate told her that if she did not cooperate, she and her mother

would be subpoenaed. After that interview, Glenn talked to the

attorney representing her on the shoplifting charge and decided to

meet with the prosecutor again. She talked to Abbate at the

courthouse during Thomas’s trial.15 During that discussion, Abbate


      13 See OCGA § 16-8-14 (b) (1) (C) (“Upon conviction of a fourth or
subsequent offense for shoplifting, . . . the defendant commits a felony and shall
be punished by imprisonment for not less than one nor more than ten years;
and the first year of such sentence shall not be suspended, probated, deferred,
or withheld.”).
      14 Although Glenn did not remember Abbate’s name, she testified that

the assistant district attorney she spoke to at her house was the same one who
asked her questions at trial.
      15 Glenn testified that she met with Abbate on “the day of trial.”

Thomas’s trial lasted five days; Glenn testified on the third day of trial.
                                       12
noted that he was aware of Glenn’s pending felony charge and said,

“I’m sure that you don’t want to go to jail.” He then told Glenn that

if she answered the State’s questions “as they want[ed] [her] to

answer them, then [her] case will go away.” On cross-examination

at the hearing, Glenn testified that her trial testimony was “not

true,” but she did not provide more details.

      At the hearing, Thomas also introduced into evidence a

certified copy of a motion to nolle prosequi Glenn’s shoplifting

charge, which was filed by the Carroll County District Attorney and

granted by Glenn’s trial court on July 31, 2017, about a month and

a half after Thomas’s trial. The reason given for the requested nolle

prosequi was “contacted by Fulton County District Attorney’s Office.

Ms. Glenn testified for the State in a murder case. Asked for the

nolle prosequi.”

      Abbate testified as follows. He was put on Thomas’s case four

or five days before trial. 16 He spoke to Glenn only once before trial,


      16 Abbate’s name, however, appears on the notice from the trial court
setting Thomas’s case for trial, which was sent to Abbate on January 23, 2017,

                                     13
and that conversation took place at her house the Friday before trial

started on Monday. Glenn did not want to go to court, but the State

had already obtained a subpoena for her, and Abbate gave it to her

during their conversation. Although Glenn lied at first, eventually

she admitted that Thomas had the Altima on the night of the

murder. Abbate did not know about Glenn’s pending charge before

Thomas’s trial and never promised to make it go away. He was sure

that “we turned over the GCIC” for Glenn, and he remembered that

one of Thomas’s attorneys had asked him a question about Glenn’s

criminal history. 17 Abbate told the attorney that he did not know,

and the attorney said, “it is in the GCIC.” Abbate claimed that he

never contacted anyone about nolle prossing Glenn’s charge and did

not know who would have contacted the Carroll County prosecutor



over three months before the trial began on May 8. In addition, Abbate signed
five motions and notices a month or more before trial; two of these were filed
on March 31, two were filed on April 3, and one was filed on April 8. Thomas’s
counsel also served a filing on Abbate on April 3.
      17 Glenn’s Georgia Crime Information Center (GCIC) report, which was

admitted as an exhibit during the motion for new trial proceeding, showed that
Glenn had been convicted of three misdemeanor shoplifting charges and then
sentenced for one felony shoplifting charge under the first offender act before
she was charged with the shoplifting at issue here.
                                      14
to do so.

     One of Thomas’s trial attorneys testified as follows. She was

aware that Glenn had a pending shoplifting charge, but believed

that it was a misdemeanor charge. She did not remember having

Glenn’s GCIC report and did not ask if the State had promised

Glenn any help with the shoplifting charge because she did not think

that Glenn would be called as a witness. She attempted to confirm

that belief by getting in touch with Glenn, but “in the trial, [Glenn]

stopped answering my text messages and stopped answering my

phone calls. . . . [A]nd so I did not ask her if she had gotten any

promises from the State for assistance with her criminal case.”

     Based on this evidence and the evidence presented at trial, the

trial court ruled that the State had offered to help Glenn with her

pending felony charge in exchange for her testimony against

Thomas and that the State’s failure to disclose this deal violated due

process under Brady. Thus, the court granted Thomas’s motion for

a new trial. The court also held that the evidence presented at trial

was sufficient to support Thomas’s convictions.

                                 15
              Case No. S21A0324 (The State’s Appeal)

     3. It is well-established that

     “[t]he suppression by the prosecution of evidence
     favorable to an accused upon request violates due process
     where the evidence is material either to guilt or to
     punishment, irrespective of the good faith or bad faith of
     the prosecution.” Brady v. Maryland, 373 U.S. [at 87].
     This includes the suppression of impeachment evidence
     that may be used to challenge the credibility of a witness.
     See Giglio v. United States, 405 U.S. 150, 154-155 (92 SCt
     763, 31 LE2d 104) (1972).

Danforth v. Chapman, 297 Ga. 29, 29 (771 SE2d 886) (2015). Thus,

“[t]he [S]tate is under a duty to reveal any agreement, even an

informal one, with a witness concerning criminal charges pending

against that witness[.]” Gonnella v. State, 286 Ga. 211, 214 (686

SE2d 644) (2009) (citations and punctuation omitted).

     “To prevail on a Brady claim, a defendant must show that
     the State possessed evidence favorable to the defendant;
     [the] defendant did not possess the evidence nor could he
     obtain it himself with any reasonable diligence; the
     prosecution suppressed the favorable evidence; and had
     the evidence been disclosed to the defense, a reasonable
     probability exists that the outcome of the proceeding
     would have been different.”

Id. at 215 (citation omitted).


                                  16
     The State argues that the trial court erred in finding that

Thomas met these requirements and in its ultimate ruling granting

Thomas a new trial. We review the trial court’s factual findings

regarding a Brady claim under the clearly erroneous standard, see

Strother v. State, 305 Ga. 838, 850 (828 SE2d 327) (2019), while we

review the court’s application of the law to the facts de novo, see

State v. James, 292 Ga. 440, 441 (738 SE2d 601) (2013). Applying

these standards, we conclude that the trial court did not err in

granting a new trial based on a Brady violation.

     (a) The State argues that the first Brady requirement was not

met because the trial court erred in finding that the State promised

to help Glenn with her pending felony shoplifting charge in order to

secure her testimony. In making this finding, the court specifically

credited Glenn’s testimony that the State offered to help her,

although the court did not credit her implication that the State

asked her to give untruthful testimony. The court also relied on

     (2) evidence [that Glenn] was uncooperative with the
     State shortly before trial, (3) evidence that around the
     time Glenn started cooperating with the State, she

                                17
     became unresponsive to the communications of
     [Thomas’s] trial counsel, (4) the contradictory testimony
     of the assistant district attorney who tried the case
     regarding his knowledge of Glenn’s criminal history 18 and
     (5) the Carroll County prosecutor’s motion to nolle pross
     Glenn’s felony shoplifting charge, indicating he was
     acting per the request of the Fulton County District
     Attorney’s office.

     The thrust of the State’s argument is that the trial court should

have credited Abbate’s testimony and should have drawn inferences

in the State’s favor. For example, the State asserts as to the court’s

fourth point that Abbate did not give contradictory testimony about

his knowledge of Glenn’s criminal history because he testified that

“we turned over the GCIC” and the court should infer that “we” did

not include Abbate, who claimed that he was not put on Thomas’s

case until a few days before trial. However, the trial court was

entitled to disbelieve Abbate’s testimony about when he was



     18The trial court’s footnote here said:
     The assistant district attorney who tried the case testified that he
     was not aware of the pending charge against Glenn at the time of
     [Thomas]’s trial; however, he also testified that he had given a copy
     of Glenn’s GCIC to [Thomas’s] defense counsel and they had a
     discussion about Glenn’s criminal history. The Court is not
     persuaded that this prosecutor was unaware of Glenn’s criminal
     history and pending charge when he sought her testimony.
                                      18
assigned to the case, particularly in light of the pretrial filings in the

case discussed in footnote 16 above, which Abbate was sent or signed

a month or more before the trial. The court also could infer that even

if Abbate did not personally provide Glenn’s criminal history report

to Thomas, Abbate was aware of her criminal history because

someone on the prosecution team provided that information. And it

was clearly within the court’s fact-finding prerogative to believe

Glenn’s testimony that she and Abbate discussed her pending felony

charge when they met before she testified and that he promised her

help with the charge in exchange for her testimony against Thomas.

See Gray v. State, 309 Ga. 850, 855 (848 SE2d 870) (2020) (“[T]he

credibility of the witnesses at the motion for new trial hearing was

for the trial court to determine.”). 19 In light of the evidence


      19 The State also argues that the trial court’s reliance on the Carroll
County prosecutor’s motion to nolle prosequi Glenn’s felony shoplifting charge
was based on a legal error. In further explaining this point (one of the five
points on which the trial court relied), the court cited OCGA § 24-14-22, which
says: “If a party has evidence in such party’s power and within such party’s
reach by which he or she may repel a claim or charge against him or her but
omits to produce it[,] . . . a presumption arises that the charge or claim against
such party is well founded . . . [.]” As the State notes, we have long held that
this statute is not applicable in criminal cases, at least in the context of a trial.

                                         19
presented, the trial court’s finding that the State had a deal with

Glenn was not clearly erroneous.

      (b) We turn next to the second Brady requirement – that the

defendant did not possess the favorable evidence and could not

obtain it himself with reasonable diligence. It is undisputed that, if

the State had a deal with Glenn as the trial court found, the State

had evidence of it and Thomas did not. Thomas filed a pretrial

motion asking the State to disclose any deals it offered to witnesses,

but the State never informed Thomas of its deal with Glenn.

      The State argues that Thomas nevertheless could have

obtained evidence of the deal through reasonable diligence by asking

Glenn. Because, as the trial court found, Glenn stopped responding




See Morgan v. State, 267 Ga. 203, 205 (476 SE2d 747) (1996) (interpreting a
predecessor statute with substantially similar language). However, we have
also explained that in criminal cases, “[w]hile no legal presumption may arise
from the failure to introduce certain witnesses, it is proper for opposing counsel
to draw an inference of fact from such failure,” “trusting to the good sense of
the jury to properly estimate the value of such arguments.” Id. at 205-206
(emphasis, citation, and punctuation omitted). As the fact-finder at the motion
for new trial hearing, the trial court could draw a negative inference from the
State’s failure to present evidence about who from the Fulton County District
Attorney’s Office (if not Abbate or someone else on the prosecution team)
contacted the Carroll County prosecutor and why.
                                       20
to Thomas’s counsel around the time of trial, which was also the time

that Glenn was offered the deal by Abbate, the State contends that

reasonable diligence required Thomas to question Glenn on cross-

examination about any possible deals she had with the State, even

though Thomas had no indication that such a deal existed. We are

not persuaded that reasonable diligence requires criminal defense

lawyers to cross-examine every State witness about a potential deal,

just in case there is a deal that the State has improperly failed to

disclose, and the State cites no authority for such a requirement.

See, e.g., Gonnella, 286 Ga. at 215 (holding that the defendant could

not have obtained the suppressed part of the witness’s plea

agreement when it was not in the public record at the time of trial).

Compare James, 292 Ga. at 442 (holding that the defendants could

have obtained a missing page in a report given to them by the State

through reasonable diligence when they were on notice that the

report was missing a page).20


     20 The State also asserts that the trial court held that Thomas’s trial
counsel could have discovered evidence of the deal with Glenn through

                                    21
      There is no dispute that Thomas was never informed of a deal

between the State and Glenn. Thus, other than its argument that

there was no deal, the State does not argue that Thomas failed to

show the third Brady requirement that the State suppressed

favorable evidence.

      (c) Finally, the State argues that Thomas has not met Brady’s

materiality requirement that there be a reasonable probability that

the outcome of the proceeding would have been different if the

State’s deal with Glenn had been disclosed. “A ‘reasonable

probability’ of a different result is . . . shown when the government’s



reasonable diligence because, in ruling on Thomas’s claim of ineffective
assistance of counsel, the court said:
       Without diminishing the import of the State’s failure [to disclose
       the deal], the Court also notes [Thomas’s] trial counsel
       misunderstood the nature of Glenn’s pending charges, thinking
       Glenn was facing a misdemeanor, not a felony. The Court finds
       [Thomas’s] trial counsel could have likely discovered the
       impeachment evidence if [she] had better investigated and
       accurately understood Glenn’s criminal history.
The “impeachment evidence” to which the trial court referred, however,
appears to be evidence of Glenn’s pending charge, which trial counsel could
have discovered by reviewing Glenn’s GCIC report. In its order, the trial court
did not expressly consider whether Thomas could have discovered the State’s
deal with Glenn through reasonable diligence, but the conclusion that he could
not is implicit in the court’s holding that Thomas demonstrated that the State
committed a due process violation under Brady.
                                      22
evidentiary suppression ‘undermines confidence in the outcome of

the trial.’” Kyles v. Whitley, 514 U.S. 419, 434 (115 SCt 1555, 131

LE2d 490) (1995) (citation omitted). See also Jones v. Medlin, 302

Ga. 555, 557-558 (807 SE2d 849) (2017). This test mirrors the test

for determining if a lawyer’s deficient performance caused prejudice

for an ineffective assistance of counsel claim. See Debelbot v. State,

308 Ga. 165, 166-167 (839 SE2d 513) (2020). In this analysis, we

review the record de novo and weigh the evidence as we would expect

reasonable jurors to have done, rather than viewing all the evidence

in the light most favorable to the verdicts. See id. at 168 n.6.

     As outlined in Division 1 above, the evidence of Thomas’s guilt

came almost entirely from Ricardo’s accomplice testimony, and

there was much to impeach the story that Ricardo told the jury at

trial. He was a convicted felon, as well as a drug dealer who

connected Thomas with Brown. Ricardo initially told the lead

detective a completely different story of the events leading to

Brown’s death, which did not include Thomas, and switched to a

version that was generally consistent with his trial testimony only

                                  23
after he was arrested for a probation violation and discussed his

predicament with his attorney. Even in this second account to the

detective, Ricardo did not mention “Turtle” (someone who could be

the second shooter rather than Ricardo) or the damage to the Altima

to the detective. The State then indicted Ricardo with Thomas;

Ricardo was still facing those charges and a potential life sentence

when he testified, and he admitted that he was hoping that the State

would help him with his pending charges based on his testimony.

     Reasonable jurors therefore would have been looking for

corroboration of Thomas’s involvement in the murder, and they were

instructed in accordance with OCGA § 24-14-8 that such

corroboration was required for them to find Thomas guilty. But

there was little evidence – all of it circumstantial – to corroborate

Ricardo’s accomplice testimony. As the trial court explained in its

order, at the motion for new trial stage, the State identified “eight

specific examples of evidence” that it believed corroborated Ricardo’s

testimony:

     (1) glass from the victim’s Escalade found at the Dogwood

                                 24
     Apartment[s]; (2) the medical examiner’s evidence, (3)
     ballistic evidence, (4) Melvin Thomas’[s] testimony, (5)
     Ricardo’s cell phone records that place him near the
     vicinity of the shooting when it occurred, (6) Ricardo’s cell
     phone records reflecting he and [Thomas] were in
     constant communication on the day of the shooting and in
     the time frame immediately around the shooting, (7)
     Glenn’s testimony, and (8) [Thomas’s] attempt to flee
     arrest.

The trial court correctly explained that the first three pieces of

evidence and the phone records showing Ricardo’s location did not

corroborate his testimony that Thomas committed the murder

because this evidence, although largely consistent with Ricardo’s

testimony about where and how the shooting occurred, did not

indicate who the shooter was or even put Thomas at the scene. See

Crawford v. State, 294 Ga. 898, 901 (757 SE2d 102) (2014)

(explaining that corroborating evidence must “either directly

connect the defendant with the crime or justify an inference that he

is guilty,” meaning that “corroboration of only the chronology and

details of the crimes is not sufficient, and there must be some

independent evidence tending to show that the defendant himself

was a participant in the crimes”).

                                  25
     The trial court also pointed out weaknesses in the remaining

corroborating evidence. Melvin’s testimony showed only that

Thomas met and spoke with Ricardo at some apartments after

dinner. See Gilmore v. State, 315 Ga. App. 85, 90 (726 SE2d 584)

(2012) (“‘Testimony which shows nothing more than the defendant

was . . . in the company of the accomplice at [even] the approximate

time of the offense charged is insufficient corroboration.’” (footnote

omitted)). And the corroborative value of Thomas’s attempt to flee

from arrest in Carrollton five months after the murder was

attenuated by the significant amount of time and distance between

the murder and the arrest. See Fisher v. State, 309 Ga. 814, 820 (848

SE2d 434) (2020) (explaining that a defendant’s flight from arrest

ten months after the murder as well as two other pieces of evidence

were “not much corroboration”).

     While noting that the phone records showing Thomas’s and

Ricardo’s many communications in the hours before the murder

were corroborative, the trial court also recognized that “Glenn’s

testimony could be viewed as the most significant piece of

                                  26
corroborating evidence offered by the State in a case where the

corroborating evidence was both slight and wholly circumstantial.”

The court explained that Glenn was someone close to Thomas who

testified against him, and her testimony was consistent with

Ricardo’s testimony about the Altima, “reflected [Thomas] as being

dishonest with Glenn about what happened on the night of the

shooting, and suggested [that Thomas] was attempting to cover up

his association with the vehicle on the night of the shooting.” We

agree that Glenn’s testimony likely played a significant role in the

jury’s guilty verdicts against Thomas.

     Despite this significant role, the trial court noted, Glenn “faced

no cross-examination regarding her inducements to testify.” In fact,

Thomas’s counsel did not ask Glenn any questions on cross-

examination. The State argues that Glenn was nevertheless

seriously impeached by her admission on direct examination that

she had filed a false police report and lied to her insurance company

about how her Altima was damaged. But there was no indication

that Glenn had been investigated, much less charged, for those false

                                  27
statements, and indeed, those admissions actually worked against

Thomas, as Glenn testified that he had told her to lie in that way

and the effect was to conceal his use of the Altima on the night of

the murder.

     By contrast, if the State had disclosed its deal with Glenn,

Thomas’s counsel would have had a powerful tool to undermine

Glenn’s credibility by showing that she was motivated to implicate

Thomas untruthfully by the State’s promise to make her pending

felony charge “go away.” See Gonella, 286 Ga. at 215 (“By failing to

provide Gonnella with a crucial detail regarding [the witness’s] plea

agreement, the State deprived Gonnella of the ability to impeach

[the witness] by demonstrating a motive for him to lie[.]”). Given

Ricardo’s shaky credibility and the overall weakness of the

corroborating evidence of Thomas’s participation in the crimes,

there is a reasonable probability that the outcome of the trial would

have been different if the jurors had heard this impeaching evidence.

See id. at 216. See also Dinning v. State, 266 Ga. 694, 696-698 (470

SE2d 431) (1996) (holding that the State’s failure to disclose its offer

                                  28
of immunity for drug charges to certain key witnesses “undermined

confidence in the outcome of the trial” in light of “the circumstantial

nature of the evidence against [the defendant] and the critical

importance of the testimony of [the witnesses]”). Thus, Glenn’s deal

with the State was material evidence, the State’s suppression of the

deal violated due process under Brady, and the trial court did not

err by granting Thomas a new trial on this ground.

           Case No. S21X0325 (Thomas’s Cross-Appeal)

     In his cross-appeal, Thomas argues that the evidence was

insufficient to support his convictions because Ricardo’s testimony

was not sufficiently corroborated. Unlike in the Brady materiality

analysis we just conducted, when we evaluate the sufficiency of the

evidence to sustain Thomas’s convictions, “we view the evidence in

the light most favorable to the verdict, draw every reasonable

inference from the evidence that is favorable to the verdict, ignore

any conflicts or inconsistencies in the evidence, assume that the jury

reasonably believed every word of testimony favorable to the verdict

and reasonably disbelieved every word unfavorable to it.” Debelbot,

                                  29
308 Ga. at 168 n.6. Viewed in this light, Ricardo’s testimony alone

was sufficient to support Thomas’s convictions as a matter of due

process under the federal constitution. See Jackson v. Virginia, 443

U.S. 307, 319 (99 SCt 2781, 61 LE2d 560) (1979).

     As we have noted above, however, under Georgia statutory law,

because the evidence indicated that Ricardo was Thomas’s

accomplice in the charged crimes, Ricardo’s testimony had to be

corroborated. See OCGA § 24-14-8; Raines v. State, 304 Ga. 582, 587

(820 SE2d 679) (2018). But “[s]ufficient corroboration of accomplice

testimony requires only ‘slight evidence,’” which “may consist

entirely of circumstantial evidence, and evidence of the defendant’s

conduct before and after the crime was committed may give rise to

an inference that he participated in the crime.” Raines, 304 Ga. at

588 (citation omitted).

     Although as discussed above in Division 3 (c), the trial court

recognized the weakness of much of the corroborating evidence (and

the fact that half of the asserted examples of evidence on which the

State relied were not at all corroborative of Thomas’s guilt), the

                                30
court ultimately concluded that the combination of the evidence of

“Thomas’s whereabouts, communications, and conduct sufficiently

corroborates Ricardo’s testimony.” Thomas argues that this holding

was erroneous because the trial court should have disregarded

Glenn’s testimony in its analysis and – if that testimony is ignored

– Ricardo’s testimony was not sufficiently corroborated. But we need

not decide whether the corroboration of Ricardo’s testimony would

be sufficient without Glenn’s testimony, because her testimony is

properly included in the sufficiency analysis.

     This Court has explained that “in considering sufficiency [of

the corroboration of an accomplice’s testimony], we ‘must consider

all the evidence admitted by the trial court, regardless of whether

that evidence was admitted erroneously.’” Raines, 304 Ga. at 588

(citing Cowart v. State, 294 Ga. 333, 343 (751 SE2d 399) (2013)).

Under this principle, it would make little sense for us to ignore

Glenn’s testimony – which was properly admitted – because

information that would have impeached that testimony was

withheld by the State and not admitted. The question of how the

                                 31
jury likely would have decided the case had it heard the improperly

suppressed evidence that was not admitted at trial is appropriately

the subject of the Brady materiality analysis that we conducted

above in Division 3 (c).

     Glenn’s testimony along with Melvin’s testimony, the cell

phone records showing Ricardo’s extensive communications with

Thomas on the day of the murder, and Thomas’s attempt to flee

arrest collectively constituted at least “slight” corroborating

evidence of Ricardo’s accomplice testimony, thereby satisfying

OCGA § 24-14-8. Accordingly, we affirm the trial court’s holding that

the evidence was sufficient to support Thomas’s convictions,

meaning that the State may retry Thomas if it chooses. See Cowart,

294 Ga. at 344.

     Judgment affirmed. All the Justices concur.




                                 32